Bijur, J. (concurring).
I concur on the ground that giving the plaintiff’s testimony the favorable consideration to which it is entitled on a motion to dismiss (Faber v. City of New York, 213 N. Y. 411, 414), and considering that he was manifestly a person unfamiliar with our language, his evidence may be construed as tantamount to the statement that he was pushed from the platform by reason of the movement of passengers caused directly by the overcrowding.
Judgment reversed and new trial ordered, with costs to appellant to abide event.